DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on July 14, 2022 was received. Claims 1 and 14 were amended. No claim was canceled. Claim 16 was added. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued March 30, 2022. 

Claim Objections
Claims 14-15 are objected to because of the following informalities:  
Regarding claim 14, the term “at least one non-conductive surface” should be corrected to “the at least one non-conductive surface” claim 1 has amended to include “at least one non-conductive surface”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the specification does not provide enough support for the limitation of the pre-treatment solution contains no palladium. It is well settled that any negative limitation or exclusionary proviso must have basis in the original disclosure; and the mere absence of a positive recitation is not basis for an exclusion (MPEP 2173.05 i.). Although instant specification does not positively recite palladium as one of the components in the solution, the instant specification does not provide basis for an exclusion, especially the instant specification uses the open-ended transitional term “comprising” when describing such solution. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejections under claims 1-6 are withdrawn, because the claims have been amended. 
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US6180523), in view of Okuhama (US20040043153) and Richardson (US3393737).
Regarding claim 1, Lee teaches a method of for making an article with an integrated circuit on a substrate by electroless plating copper lines on a substrate (abstract, column 1 lines 5-10, column 7 lines 5-10), wherein an adhesion layer is first formed on the substrate (pre-treating of a substrate) followed by forming a palladium first barrier layer with alkaline electroless plating solution and PdCl2 activation on the pre-treated layer (column 5 lines 54-65, column 9 lines 30-40) (pre-treatment of a substrate for subsequent deposition of a palladium activation layer on said substrate in manufacturing an article with an integrated circuit). Limitation “when applied to the substrate reduces particle formation resulting from drag-in of previous treatment materials in a directly subsequent treatment step with an alkaline palladium catalyst” does not specify that is considered as the particle, previous treatment and the which step is associated with directly subsequent treatment, thus, Lee’s adhesion layer pre treatment step is considered to read on the limitation as any possible pretreatment, including handling or cutting of the substrate, would read on the limitation; and the adhesion pretreatment step can be electroless plating (column 8 lines 20-30), which would certainly wash away the particle from the previous treatment and avoid drag-in to the subsequent alkaline palladium catalyst treatment to form the palladium first barrier layer. Lee teaches the substrate 10 can be conductive (column 2 lines 55-60) and the insulating layer 20 is formed on the substrate by exposing a portion of the substrate as a contact hole 24 (see figure 1, column 5 lines 50-55) (use on a substrate having at least one conductive metal surface and at least one non-conductive surface prior to formation of a palladium activation layer on the non-conductive surface). Lee teaches to pre-treat the substrate with an adhesion layer by electroless plating process (contacting the substrate with a aqueous pre-treatment solution) (column 8 lines 20-30) to form an adhesion layer. Lee’s adhesion layer can be free of palladium (column 5 lines 55-60), thus, Lee’s aqueous pre-treatment solution contains no palladium. 
Lee does not explicitly teach pre-treating the substrate with an aqueous pre-treatment solution of claim 1. However, Okuhama teaches a pretreatment solution for electroless plating (abstract, paragraph 0004). Okuhama teaches the solution comprises a gluconic acid (paragraph 0067, a hydroxycarboxylic acid) 
    PNG
    media_image1.png
    91
    252
    media_image1.png
    Greyscale
, which reads on formula (I), and a polyoxyethylene sorbitan fatty acid ester (paragraph 0105). Okuhama teaches the pre-treatment solution is an aqueous solution with has a pH of 6-9 (paragraphs 0065 and 0117), which includes alkaline pH of 7-14, thus, Okuhama’s pH overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.  It is noted that Applicant has not established the criticality of the claimed range. Okuhama teaches the solution is of palladium (paragraph 0042). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pre-treatment solution as disclosed by Okuhama in the method of making an article with integrated circuit as disclosed by Lee because Okuhama teaches such solution pretreatment is able to provide catalyst for giving electroless plating on a non-metal or a metal having no or little catalytic activity (paragraph 0004), which is desired for Lee for forming the further palladium barrier electroless plating layer. 
Lee in view of Okuhama does not explicitly teaches the pre-treatment solution comprises at least one sulphonated (sulfonated) fatty acid or a salt thereof. However, Richardson teaches an electroless plating method for metalizing a surface by reducing metal ions on a surface (column 1 lines 10-15), which is a similar process with Okuhama’s pretreatment solution, and discloses the solution comprises a sulfonate of fatty acids as a wetting agent (column 4 lines 61-71). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a sulfonate of fatty acids as a wetting agent in the solution as suggested by Richardson in the pretreatment solution of Lee in view of Okuhama because Richardson teaches such sulfonate of fatty acids can promote the wetting of the surface to be metalized (column 4 lines 61-71).
Regarding claim 2, Okuhama teaches the hydroxycarboxylic acid is in the concentration of 1.05 to 30 times larger than that of the metal ions and the metal ions in the range of 0.05 to 20 g/L (paragraphs 0061 and 0063), thus, Okuhama teaches the concentration of the hydroxycarboxylic acid overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It is noted that Applicant has not established the criticality of the claimed range.
Regarding claim 3, Okuhama teaches the polyoxyethylene sorbitan fatty acid ester is used an colloid dispersant (paragraphs 0094 and 0105). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the amount of the polyoxyethylene sorbitan fatty acid ester in the solution to yield desired level of dispersion of the colloid (paragraph 0094). Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (see MPEP 2144.05). It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process paraments (such as concentration) through routine experimentation in the absence of showing of criticality. In Re Aller, USPQ 233 (CCPA 1955). It is noted that Applicant has not established the criticality of the claimed range.
Regarding claim 4, Richardson teaches the sulfonate of fatty acids is C12 to C18 fatty acid (column 4 lines 61-71).
Regarding claim 5, Richardson teaches the sulfonate of fatty acids is a wetting agent to promote wetting of the surface to be metalized (column 4 lines 61-71). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the amount of the sulfonate of fatty acids in the solution to yield desired level of wetting of the surface to be metalized (column 4 lines 61-71). Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (see MPEP 2144.05). It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process paraments (such as concentration) through routine experimentation in the absence of showing of criticality. In Re Aller, USPQ 233 (CCPA 1955). It is noted that Applicant has not established the criticality of the claimed range.
Regarding claim 6, Okuhama teaches the pre-treatment solution has a pH of 6-9 (paragraph 0117), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It is noted that Applicant has not established the criticality of the claimed range. 

Claims 7, 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US6180523) in view of Okuhama (US20040043153) and Richardson (US3393737).
Regarding claim 7, Lee teaches a method of for making an article with an integrated circuit on a substrate by electroless plating copper lines on a substrate (abstract, column 1 lines 5-10, column 7 lines 5-10), wherein an adhesion layer is first formed on the substrate (pre-treating of a substrate) followed forming a palladium first barrier layer with PdCl2 activation on the pre-treated layer (column 5 lines 54-65) (pre-treatment of a substrate for subsequent deposition of a palladium activation layer on said substrate in manufacturing an article with an integrated circuit). Lee teaches the substrate 10 can be conductive (column 2 lines 55-60) and the insulating layer 20 is formed on the substrate by exposing a portion of the substrate as a contact hole 24 (see figure 1, column 5 lines 50-55) (providing the substrate having at least one conductive metal layer surface and at least one non-conductive surface). Lee teaches to pre-treat the substrate with an adhesion layer by electroless plating process (contacting the substrate with a pre-treatment solution) paragraph 8 lines 20-30) to form an adhesion layer. 
Lee does not explicitly teach pre-treating the substrate with the aqueous pre-treatment solution of claim 1. However, Okuhama teaches a pretreatment solution for electroless plating (abstract, paragraph 0004). Okuhama teaches the solution comprises a gluconic acid (paragraph 0067, a hydroxycarboxylic acid) 
    PNG
    media_image1.png
    91
    252
    media_image1.png
    Greyscale
, which reads on formula (I), and a polyoxyethylene sorbitan fatty acid ester (paragraph 0105). Okuhama teaches the pre-treatment solution is an aqueous solution with has a pH of 6-9 (paragraphs 0065 and 0117), which includes alkaline pH of 7-14, thus, Okuhama’s pH overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It is noted that Applicant has not established the criticality of the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pre-treatment solution as disclosed by Okuhama in the method of making an article with integrated circuit as disclosed by Lee because Okuhama teaches such solution pretreatment is able to provide catalyst for giving electroless plating on a non-metal or a metal having no or little catalytic activity (paragraph 0004), which is desired for Lee for forming the further palladium barrier electroless plating layer. 
Lee in view of Okuhama does not explicitly teaches the pre-treatment solution comprises at least one sulphonated (sulfonated) fatty acid or a salt thereof. However, Richardson teaches an electroless plating method for metalizing a surface by reducing metal ions on a surface (column 1 lines 10-15), which is a similar process with Okuhama’s pretreatment solution, and discloses the solution comprises a sulfonate of fatty acids as a wetting agent (column 4 lines 61-71). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a sulfonate of fatty acids as a wetting agent in the solution as suggested by Richardson in the pretreatment solution of Lee in view of Okuhama because Richardson teaches such sulfonate of fatty acids can promote the wetting of the surface to be metalized (column 4 lines 61-71).
Regarding claim 10, Lee further teaches the substrate comprises a further copper layer 38 (see figure 5, column 6 lines 1-15), wherein the second palladium barrier layer with a second PdCl2 activation is formed (column 6 lines 1-15).
Regarding claim 13, Lee teaches a method of for making an article with an integrated circuit on a substrate by electroless plating copper lines on a substrate (abstract, column 1 lines 5-10, column 7 lines 5-10), wherein an adhesion layer is first formed on the substrate (pre-treating of a substrate) followed forming a palladium first barrier layer with PdCl2 activation on the pre-treated layer (column 5 lines 54-65) (pre-treatment of a substrate for subsequent deposition of a metal layer on a surface in manufacturing an article with an integrated circuit). Lee teaches to pre-treat the substrate with an adhesion layer by electroless plating process (contacting the substrate with a pre-treatment solution) paragraph 8 lines 20-30) to form an adhesion layer. 
Lee does not explicitly teach pre-treating the substrate with the aqueous pre-treatment solution of claim 1. However, Okuhama teaches a pretreatment solution for electroless plating (abstract, paragraph 0004). Okuhama teaches the solution comprises a gluconic acid (paragraph 0067, a hydroxycarboxylic acid) 
    PNG
    media_image1.png
    91
    252
    media_image1.png
    Greyscale
, which reads on formula (I), and a polyoxyethylene sorbitan fatty acid ester (paragraph 0105). Okuhama teaches the pre-treatment solution is an aqueous solution with has a pH of 6-9 (paragraphs 0065 and 0117), which includes alkaline pH of 7-14, thus, Okuhama’s pH overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It is noted that Applicant has not established the criticality of the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pre-treatment solution as disclosed by Okuhama in the method of making an article with integrated circuit as disclosed by Lee because Okuhama teaches such solution pretreatment is able to provide catalyst for giving electroless plating on a non-metal or a metal having no or little catalytic activity (paragraph 0004), which is desired for Lee for forming the further palladium barrier electroless plating layer. 
Lee in view of Okuhama does not explicitly teaches the pre-treatment solution comprises at least one sulphonated (sulfonated) fatty acid or a salt thereof. However, Richardson teaches an electroless plating method for metalizing a surface by reducing metal ions on a surface (column 1 lines 10-15), which is a similar process with Okuhama’s pretreatment solution, and discloses the solution comprises a sulfonate of fatty acids as a wetting agent (column 4 lines 61-71). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a sulfonate of fatty acids as a wetting agent in the solution as suggested by Richardson in the pretreatment solution of Lee in view of Okuhama because Richardson teaches such sulfonate of fatty acids can promote the wetting of the surface to be metalized (column 4 lines 61-71).
Regarding claim 14, Lee teaches a method of for making an article with an integrated circuit on a substrate by electroless plating copper lines on a substrate (abstract, column 1 lines 5-10, column 7 lines 5-10), wherein an adhesion layer is first formed on the substrate (pre-treating of a substrate) followed forming a palladium first barrier layer with PdCl2 activation on the pre-treated layer (column 5 lines 54-65) (pre-treatment of a substrate for subsequent deposition of a palladium layer on a surface in manufacturing an article with an integrated circuit). Lee teaches deposition of palladium layer is formed in a recessed structure of the insulating layer 20 (recessed structure of the least one non-conductive surface) (column 5 lines 45-65, see figures 1-5). Lee teaches to pre-treat the substrate with an adhesion layer by electroless plating process (contacting the substrate with a pre-treatment solution) paragraph 8 lines 20-30) to form an adhesion layer. 
Lee does not explicitly teach pre-treating the substrate with the aqueous pre-treatment solution of claim 1. However, Okuhama teaches a pretreatment solution for electroless plating (abstract, paragraph 0004). Okuhama teaches the solution comprises a gluconic acid (paragraph 0067, a hydroxycarboxylic acid) 
    PNG
    media_image1.png
    91
    252
    media_image1.png
    Greyscale
, which reads on formula (I), and a polyoxyethylene sorbitan fatty acid ester (paragraph 0105). Okuhama teaches the pre-treatment solution is an aqueous solution with has a pH of 6-9 (paragraphs 0065 and 0117), which includes alkaline pH of 7-14, thus, Okuhama’s pH overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It is noted that Applicant has not established the criticality of the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pre-treatment solution as disclosed by Okuhama in the method of making an article with integrated circuit as disclosed by Lee because Okuhama teaches such solution pretreatment is able to provide catalyst for giving electroless plating on a non-metal or a metal having no or little catalytic activity (paragraph 0004), which is desired for Lee for forming the further palladium barrier electroless plating layer. 
Lee in view of Okuhama does not explicitly teaches the pre-treatment solution comprises at least one sulphonated (sulfonated) fatty acid or a salt thereof. However, Richardson teaches an electroless plating method for metalizing a surface by reducing metal ions on a surface (column 1 lines 10-15), which is a similar process with Okuhama’s pretreatment solution, and discloses the solution comprises a sulfonate of fatty acids as a wetting agent (column 4 lines 61-71). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a sulfonate of fatty acids as a wetting agent in the solution as suggested by Richardson in the pretreatment solution of Lee in view of Okuhama because Richardson teaches such sulfonate of fatty acids can promote the wetting of the surface to be metalized (column 4 lines 61-71).
Regrading claim 15, Lee teaches the recessed structure is at least a buried via hole (see figures 1-7). 

Claims 8-9, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US6180523) in view of Okuhama (US20040043153) and Richardson (US3393737) as applied to claims 7, 10, and 13-15 above, and further in view of Sugiura (US20170347449).
Regarding claims 8-9, Lee teaches a PdCl2 solution is used to active the palladium barrier layer before the Cu deposition (column 8 lines 60-65, column 5 lines 60-68), however, Lee does not teach a palladium ion layer is deposited from the palladium activation solution. Thus, Lee in view of Okuhama and Richardson teaches all limitations of these claims, except to treat the substrate with a palladium activation solution wherein a palladium ion layer is deposed onto the surface of the treated surface. However, Sugiura teaches a method of forming printed circuit board by electroless plating (abstract, paragraph 0032). Sugiura teaches during the palladium activation for further copper electroless plating, the surface is brought into contact with a pallidum chloride solution to thereby cause palladium ions to adsorb on the surface and in the reduction step, the palladium ions adsorbing on the surface are reduced to metal palladium for further copper plating (paragraph 0087). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the palladium ion layer by PdCl2 solution on the surface (by Lee also) and then reduced it to form palladium catalyst as suggested by Sugiura in the method of making an article with an integrated circuit as disclosed by Lee in view of Okuhama and Richardson because Sugiura teaches such process facilitates the further copper electroless plating on the surface (paragraph 0087). 
Regarding claim 11, Lee teaches the palladium electroless plating layer with the PdCl2 activation is formed on the insulating layer 20 (column 5 lines 45-65, see figures 1-5). Sugiura teaches a layer of palladium ion is formed on the surface by the activating solution palladium chloride (pargraph 0087). 
Regarding claim 16, Lee further teaches the first barrier layer is composed of Ni alloy, which is the same layer being formed by Okuhama (paragraphs 0067 and 0069); thus, Okuhama’s layer formed by the aqueous alkaline pretreatment solution according to claim 1 can also be used to form the Lee’s first barrier layer (step iii) and directly activated using the PdCl2 containing solution (step iv) (column 5 lines 60-65).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US6180523) in view of Okuhama (US20040043153), Richardson (US3393737) and Sugiura (US20170347449).
Regarding claim 12, Lee teaches a method of for making an article with an integrated circuit on a substrate by electroless plating copper lines on a substrate (abstract, column 1 lines 5-10, column 7 lines 5-10), wherein an adhesion layer is first formed on the substrate (pre-treating of a substrate) followed forming a palladium first barrier layer with PdCl2 activation on the pre-treated layer (column 5 lines 54-65) (pre-treatment of a substrate for subsequent deposition of a palladium layer on a surface in manufacturing an article with an integrated circuit). Lee teaches to pre-treat the substrate with an adhesion layer by electroless plating process (contacting the substrate with a pre-treatment solution) paragraph 8 lines 20-30) to form an adhesion layer. Lee teaches the solution is applied directly before applying the palladium barrier layer (column 5 lines 55-60), thus, the minimizing a palladium particle formation while forming a palladium ion layer would be reasonable expected and intrinsic given the process and solution/material disclosed by Lee in view of Okuhama, Richardson and Sugiura (see below) and the instant claimed invention are the same. 
Lee does not explicitly teach pre-treating the substrate with the aqueous pre-treatment solution of claim 1. However, Okuhama teaches a pretreatment solution for electroless plating (abstract, paragraph 0004). Okuhama teaches the solution comprises a gluconic acid (paragraph 0067, a hydroxycarboxylic acid) 
    PNG
    media_image1.png
    91
    252
    media_image1.png
    Greyscale
, which reads on formula (I), and a polyoxyethylene sorbitan fatty acid ester (paragraph 0105). Okuhama teaches the pre-treatment solution is an aqueous solution with has a pH of 6-9 (paragraphs 0065 and 0117), which includes alkaline pH of 7-14, thus, Okuhama’s pH overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It is noted that Applicant has not established the criticality of the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pre-treatment solution as disclosed by Okuhama in the method of making an article with integrated circuit as disclosed by Lee because Okuhama teaches such solution pretreatment is able to provide catalyst for giving electroless plating on a non-metal or a metal having no or little catalytic activity (paragraph 0004), which is desired for Lee for forming the further palladium barrier electroless plating layer. 
Lee in view of Okuhama does not explicitly teaches the pre-treatment solution comprises at least one sulphonated (sulfonated) fatty acid or a salt thereof. However, Richardson teaches an electroless plating method for metalizing a surface by reducing metal ions on a surface (column 1 lines 10-15), which is a similar process with Okuhama’s pretreatment solution, and discloses the solution comprises a sulfonate of fatty acids as a wetting agent (column 4 lines 61-71). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a sulfonate of fatty acids as a wetting agent in the solution as suggested by Richardson in the pretreatment solution of Lee in view of Okuhama because Richardson teaches such sulfonate of fatty acids can promote the wetting of the surface to be metalized (column 4 lines 61-71).
Lee teaches a PdCl2 solution is used to active the palladium barrier layer before the Cu deposition (column 8 lines 60-65, column 5 lines 60-68), however, Lee does not teach a palladium ion layer is deposited from the palladium activation solution. However, Sugiura teaches a method od forming printed circuit board by electroless plating (abstract, paragraph 0032). Sugiura teaches during the palladium activation for further copper electroless plating, the surface is brought into contact with a pallidum chloride solution to thereby cause palladium ions to adsorb on the surface and in the reduction step, the palladium ions adsorbing on the surface are reduced to metal palladium for further copper plating (paragraph 0087). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the palladium ion layer by PdCl2 solution on the surface (by Lee also) and then reduced it to form palladium catalyst as suggested by Sugiura in the method of making an article with an integrated circuit as disclosed by Lee in view of Okuhama and Richardson because Sugiura teaches such process facilitates the further copper electroless plating on the surface (paragraph 0087).

Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
Support for the absence of palladium form the pretreatment solution is found in the instant specification. 
Okuhama contains a metal activator so it cannot be considered a pretreatment solution as claimed (claim 1).
Richardson is non-analogous art. 

In response to Applicant’s arguments please consider the following comments:
Examiner disagrees that the specification provide support for the limitation of “no palladium. It is well settled that any negative limitation or exclusionary proviso must have basis in the original disclosure; and the mere absence of a positive recitation is not basis for an exclusion (MPEP 2173.05 i.). Although instant specification does not positively recite palladium as one of the components in the solution, the instant specification does not provide basis for an exclusion, especially the instant specification uses the open-ended transitional term “comprising” when describing such solution
The claim does not limit the pretreatment solution from including a metal activator. Especially, the claim uses an open-ended transitional term “comprising” when describing such solution, thus, any solution comprising the components of the claim 1 solution, regardless of the presence of the metal activator, is considered to read on the claim. In addition, Okuhama’s solution is used to treat/activate the surface before electroless plating, thus, such solution is considered as pre-treatment solution of the subsequence electroless plating process. 
In response to applicant's argument that Richardson is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Richardson teaches an electroless plating method for metalizing a surface by reducing metal ions on a surface (column 1 lines 10-15), which is a similar process with Okuhama’s pretreatment solution by reducing the metal ions on the surface of a substrate, and discloses the solution comprises a sulfonate of fatty acids as a wetting agent (column 4 lines 61-71). Thus, Richardson, Lee, Okuhama and the applicant are all related to electroless plating and reducing metal ions on the surface of the substrate, which is the same field of endeavor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.V.L/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717